Citation Nr: 0207088	
Decision Date: 06/06/02    Archive Date: 07/05/02

DOCKET NO.  94-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1991, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for "a nervous disorder, claimed as post-
traumatic stress disorder."  The veteran appealed, and in 
July 1996 and February 2000, the Board remanded the claim for 
additional development.  

The Board notes that in a notice of disagreement, received in 
March 1999, the veteran expressed disagreement with the 
assigned effective date of September 16, 1998 for an award of 
special monthly compensation at the housebound rate.  The 
veteran asserted that an effective date of June 18, 1998 was 
warranted.  In its February 2000 remand, the Board noted the 
RO had not issued a pertinent statement of the case on this 
issue.  The Board therefore instructed the RO to issue a 
supplemental statement of the case on the issue of 
entitlement to an effective date prior to September 16, 1998 
for an award of special monthly compensation at the 
housebound rate.  In a supplemental statement of the case, 
dated in March 2002, the RO granted the claim for an earlier 
effective date, assigning an effective date of June 12, 1998.  
The RO has therefore granted the benefit sought on appeal, 
and this issue is moot and not before the Board at this time.   


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.

3.  The preponderance of the evidence is against the claim 
that the veteran has an acquired psychiatric disorder related 
to his service, or that a psychosis was manifest to a degree 
of 10 percent or more within a year of his separation from 
active service.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) 
(2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the April 1991 rating decision that the evidence 
did not show that he had met the criteria for service 
connection for PTSD or an acquired psychiatric disorder.  
Furthermore, a subsequent rating decision, as well as the 
statement of the case (SOC) and several supplemental 
statements of the case (SSOC's) later provided, informed the 
appellant that evidence of diagnosis and service incurrence 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC and SSOC's informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the appellant.  The RO has also 
requested and obtained service medical records from the 
National Personnel Records Center.  The appellant has been 
afforded a VA examination, and the claims file includes an 
expert opinion from a VA psychiatrist.  In December 1992, the 
veteran was afforded a hearing.  Given the foregoing, there 
is more than sufficient evidence of record to decide his 
claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a degree of 10 percent or more within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

I. PTSD

The veteran asserts that he has PTSD as a result of combat.  
Specifically, he asserts that he participated in combat 
during service in Laos and Vietnam.  He further argues that 
he has PTSD as a result of an accident during a parachute 
jump at Ft. Campbell, Kentucky, in 1965, in which he 
sustained severe injuries after a cord ripped the skin off of 
his neck area (a close reading of the transcript of his 
hearing, held in December 1992, shows that he stated that he 
recuperated from the accident in his barracks, and that he 
did not assert that he was hospitalized for his injuries).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In May 1989, the veteran filed his claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330-
10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran asserts that he participated in combat.  As an 
initial matter, with regard to the veteran's credibility, in 
a January 2002 VA examination report, the veteran reported 
that he was a part of the Studies and Observation Group (SOG) 
and that he was sent on a secret mission which involved 
service in Laos for about three months with a Military 
Assistance Advisory Group (MAAG).  He stated that he returned 
to the United States after serving in Laos, and that he 
subsequently served in Vietnam, although he did not remember 
how much time he was in Vietnam.  He stated that he returned 
to the United States about one month prior to separation from 
service.  In VA examination reports, dated in May 1978 and 
April 1992, he claimed to have served in combat in Vietnam 
for 11 months (in the April 1992 report he claimed that his 
service in Vietnam was in 1964).  In an April 1992 VA 
examination report, he asserted that he had suffered a 
parachute failure in 1965 after "jumping from a 
helicopter."  During his December 1992 hearing he asserted 
that he had sustained a severe parachuting injury while 
jumping from "130's" (apparently C-130 airplanes) which 
tore skin from his neck and caused unconsciousness.  Given 
the inconsistencies in his statements, and the lack of 
official documentation to substantiate his allegation of 
participation in combat, and a jump injury to his neck and/or 
causing unconsciousness, in his service records and/or 
service medical records (discussed infra), the Board finds 
that the veteran is not a credible historian.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  

The veteran's DD Form 214 indicates that he had no foreign 
and/or sea service.  His military occupation specialty was 
"intermediate speed radio operator."  He received the 
parachutist badge.  The veteran's personnel file (DA Form 20) 
shows that he underwent basic airborne training, and that he 
had a "secret" security clearance.  Service records, dated 
in September and October of 1964, indicate that the veteran's 
personnel file had been misplaced, that he had been on 
temporary duty at Ft. Gordon in August, and that he was 
serving with an engineering unit of the 101st Airborne 
Division at Ft. Campbell, Kentucky.  

There is no indication in the veteran's discharge or 
personnel file that he ever received advanced training, such 
as ranger training or special forces training, or that he 
ever served overseas.  There is no indication that he ever 
served with SOG or MAAG.  The veteran's DD 214 does not show 
that he received any citations or awards for participation in 
combat with the enemy, such as the Combat Infantryman's 
Badge, Purple Heart, or similar citation.  Although the 
veteran asserts that he was in Laos and/or Vietnam up until 
about a month prior to separation from service, the veteran's 
service medical records show periodic treatment between 1964 
and 1965 at the 101st Airborne Division's central dispensary 
at Ft. Campbell, to include treatment on about a monthly 
basis between March and August of 1965 (at which time he was 
separated from service).  Based on the foregoing, the Board 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  
Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and do 
not outweigh the evidence, which shows that the veteran did 
not participate in combat.  

With regard to the claimed stressor not involving combat, 
specifically the claim that the veteran received injuries to 
his neck during a parachute jump shortly before separation 
from service, while he clearly had participated in airborne 
training and therefore had parachute jumps, there is no 
evidence in the service or service medical records that he 
sustained an injury to his neck, or that he was knocked 
unconscious, as claimed.  The Board has previously determined 
that he is not a credible historian, and there is no other 
corroborative evidence, which substantiates or verifies the 
occurrence of this claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  Therefore, this stressor is not verified.  In light 
of the Board's determination that the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
lack of verified stressors will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  His 
separation examination report, dated in August 1965, shows 
normal psychiatric findings on clinical evaluation.

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an opinion obtained from a VA psychiatrist, 
dated in January 2002.  In the report, the examiner stated 
that the veteran's Axis I diagnosis was major depressive 
disorder, recurrent, in partial remission with antidepressant 
medications.  The examiner appears to have accepted the 
claimed stressor involving a parachute accident as fact.  
However, he explained that this stressor was insufficient to 
cause PTSD, explaining that the medical evidence did not show 
any significant medical consequences from this accident.  He 
concluded that the veteran did not have PTSD.

The Board finds that the January 2002 examination report and 
opinion is highly probative evidence that shows that the 
veteran does not have PTSD.  In this report, the examiner 
indicated that he had reviewed the claims file, and the 
examiner's conclusion is accompanied by a rationalized 
explanation.  In part, the examiner noted that a number of VA 
hospital and outpatient treatment reports, dated between 1974 
and 1988, show that the veteran was repeatedly diagnosed with 
schizophrenia.  The examiner arrived at a diagnosis based on 
the medical findings and records, and specifically ruled out 
PTSD.  This report is the most recent report of record, and 
is therefore considered highly probative of the veteran's 
current condition.  Based on the foregoing, the Board finds 
that the veteran does not have PTSD.  

In reaching this decision, the Board has considered notations 
of PTSD as found in VA outpatient treatment, hospital and 
examination reports, dated between 1989 and 1998.  These 
diagnoses fulfill the requirement of a diagnosis of PTSD 
under all applicable versions of 38 C.F.R. § 3.304(f).  
However, the probative value of these diagnoses is greatly 
weakened by the fact that none of them are shown to have been 
based on a review of the claims file, or any other detailed 
and reliable medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Furthermore, these opinions were either "by 
history," or based on a verbal history as reported by the 
veteran.  Since the veteran's testimony has been determined 
not to be credible, and since the claimed stressors are not 
verified, the Board is not required to accept the etiological 
conclusions in these opinions.  See Swann; West v. Brown, 7 
Vet. App. 70, 77-78 (1994) (in this regard, the Board notes 
that the January 2002 VA examiner apparently accepted the 
parachute stressor as having occurred, but concluded that it 
was insufficient to cause PTSD).  As unsupported conclusions, 
these opinions are insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996).  

Consequently, service connection for PTSD is not warranted, 
as all elements required for such a showing have not been 
met; and the preponderance of the evidence is against the 
claim.  Accordingly, service connection for PTSD must be 
denied.


II.  Acquired Psychiatric Disorder

Although the arguments on appeal primarily pertain to PTSD, 
the veteran has also argued that he has an acquired 
psychiatric disorder due to his service (as used herein, the 
term "acquired psychiatric disorder" will be used to refer 
to conditions other than PTSD).

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  Initially, the Board 
notes that the medical evidence, which was described in Part 
I, supra, of this opinion, is incorporated herein.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  
Therefore, the Board finds that a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, the first post-
service evidence of treatment for psychiatric symptoms is 
found in a November 1974 VA hospital report, which contains a 
diagnosis of schizophrenia.  This is approximately nine years 
after separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the VA 
examination report, dated in January 2002, shows that the 
examiner concluded that the veteran did not have an acquired 
psychiatric disorder that was related to his service.  
Specifically, the examiner concluded that the onset of the 
veteran's acquired psychiatric disorder was his first 
hospitalization in November 1974.  His opinion is the only 
opinion of record that was based on a review of the claims 
file.  There is no competent evidence of record which links 
an acquired psychiatric disorder to the veteran's service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.  


III.  Conclusion

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case (apart from the issue of a verified 
stressor) rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis, and the 
etiology of his diagnosed condition.  The veteran, as a lay 
person untrained in the fields of medicine and psychiatry, is 
not competent to offer such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board has determined that service connection 
for an acquired psychiatric disorder, to include PTSD, is not 
warranted.  To that extent, the veteran's contentions to the 
contrary are unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for post-traumatic stress disorder is 
denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

